Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-20 have been allowed because the prior art does not anticipate under 35 U.S.C § 101(a)(1) and/or § 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of a cable driven additive manufacturing system comprising:
“the aerial hoist having a static position within the three-dimensional workspace whereby the aerial hoist is not translated along the x-axis with the end effector and the aerial hoist is not translated along the y-axis with the end effector”
 The closest prior art of record are as follows:
LONGATTI (US-7401961-B2) teaches 7x19 steel wire rope and a rope made from ultra-high-molecular-weight polyethylene fibers (see where cables that are made of polyethylene and steel wire are used for increased visibility to reduce accidents, Column 4 Line(s) 45-50); however, LONGATTI
PETERS (US-20130292039-A1) teaches the end effector (100), the aerial hoist, the aerial cable winder, the plurality of motion-control base stations, the plurality of motion-control cables, and the catenary sag (Figure(s) 1 and abstract); however, PETERS fails to anticipate or show as obvious in combination or alone the feature(s) of the tension-control base station, the tension control cable, the suspension cable, the pulley, the telescoping portion, the crane, the guy-wire, the guy-wire cable winder; as well as the limitations: “the aerial hoist having a static position within the three-dimensional workspace whereby the aerial hoist is not translated along the x-axis with the end effector and the aerial hoist is not translated along the y-axis with the end effector”.
PETRELLO (US-20140262520-A1) teaches a telescoping portion to adjust the height of the pulley (see where the hoist with pulley structure includes a support structure with extending members, Paragraph(s) 0041). however, PETRELLO fails to anticipate or show as obvious in combination or alone the feature(s) of the end effector, the aerial hoist, the aerial cable winder, the plurality of motion-control base stations, the plurality of motion-control cables, the tension-control base station, the tension control cable, the suspension cable, the crane, the guy-wire, the guy-wire cable winder, and the catenary sag; as well as the limitations: “the aerial hoist having a static position within the three-dimensional workspace whereby the aerial hoist is not translated along the x-axis with the end effector and the aerial hoist is not translated along the y-axis with the end effector”.
CHAMBERLAIN (US-20170095973-A1) teaches the end effector, the plurality of motion-control base stations, the plurality of motion-control cables, the tension-control base station, the tension control cable, the suspension cable, the pulley, the guy-wire, the guy-wire cable winder, and the catenary sag (Figure(s) 1-2); however, CHAMBERLAIN fails to anticipate or show as obvious in combination or alone the feature(s) of the aerial hoist, the aerial cable winder, the 
LACAZE (US-20170232549-A1) teaches the end effector, the plurality of motion-control base stations, the plurality of motion-control cables, the tension-control base station, the tension control cable, the suspension cable, the guy-wire, the guy-wire cable winder, and the catenary sag (Figure(s) 1-2); however, LACAZE fails to anticipate or show as obvious in combination or alone the feature(s) of the aerial hoist, the pulley, the aerial cable winder, the telescoping portion, the crane; as well as the limitations: “the aerial hoist having a static position within the three-dimensional workspace whereby the aerial hoist is not translated along the x-axis with the end effector and the aerial hoist is not translated along the y-axis with the end effector”.
ROCHER (US-20170350115-A1) teaches the end effector, the aerial hoist, the aerial cable winder, the plurality of motion-control base stations, the plurality of motion-control cables, the tension-control base station, the tension control cable, the suspension cable, the pulley, the crane, the guy-wire, the guy-wire cable winder, and the catenary sag (Paragraph(s) 0024, 0068 and Figure(s) 1-8); however, ROCHER fails to anticipate or show as obvious in combination or alone the feature(s) of the telescoping portion; as well as the limitations: “the aerial hoist having a static position within the three-dimensional workspace whereby the aerial hoist is not translated along the x-axis with the end effector and the aerial hoist is not translated along the y-axis with the end effector”.
STOOF (US-20200216294-A1) teaches the guy-wire, the catenary sag, guy-wire cable winder (see where there is a winch adjusting the guywire, Paragraph(s) 0064); however, STOOF fails to anticipate or show as obvious the limitations: “the aerial hoist having a static position within the three-dimensional workspace whereby the aerial hoist is not translated along the x-axis with the end effector and the aerial hoist is not translated along the y-axis with the end effector”.
LEE (WO-2017052124-A1) teaches the end effector, aerial hoist, aerial cable winder, suspension cable, motion-control base station, motion-control cables, tension-control base station, and tension-control cable,  and the catenary sag (Figure(s) 1 and abstract); however, LEE fails to anticipate or show as obvious in combination or alone the feature(s) of the plurality of motion-control base stations, the plurality of motion-control cables, the tension-control base station, the tension control cable, the suspension cable, the pulley, the telescoping portion, the crane, the guy-wire, the guy-wire cable winder; as well as the limitations: “the aerial hoist having a static position within the three-dimensional workspace whereby the aerial hoist is not translated along the x-axis with the end effector and the aerial hoist is not translated along the y-axis with the end effector”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. “Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

	
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743